            Case 2:19-cv-05751-JMY Document 17 Filed 01/24/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NEUROSURGICAL CARE, LLC,                        :
                                                :
       Plaintiff,                               :
                                                :
v.                                              :     Case No. 2:19-cv-05751-JMY
                                                :
DOC SOLUTIONS LLC; and                          :
MARK KAISER,                                    :
                                                :     JURY DEMAND
       Defendants.                              :


                         JOINT REPORT OF RULE 26(f) MEETING


       In accordance with Federal Rule of Civil Procedure 26(f), counsel for the parties

conferred on January 21, 2020 and submit the following report of their meeting for the Court’s

consideration:

       1.        Discussion of Claims, Defenses, and Relevant Issues

                                      Plaintiff’s Statement

               Plaintiff is an outpatient office providing medical services, founded by a
       practicing, board-certified neurosurgeon. Defendants fraudulently marketed Stivax to
       Plaintiff as Medicare reimbursable. As described in the Complaint, Plaintiff submitted 58
       Stivax claims to Medicare for a total of $396,973.58 relying on express written
       misrepresentations provided by Defendants. In December 2018, Plaintiff received a Civil
       Investigative Demand from the United States Attorney’s Office for the Eastern District of
       Pennsylvania relating to its billing Medicare for Stivax based on the misrepresentations
       of Defendants. Distributors, such as Defendants, however continue to falsely market
       Stivax across the United States as Medicare reimbursable.

              Stivax is manufactured by Biegler Gmbh, and was awarded FDA approval for
       marketing in the United States on May 26, 2016. Through its agent and consultant,
       Promedic, Inc., Biegler obtained FDA approval for Stivax as the substantial equivalent to
       the predicate device, the P-Stim System, also manufactured by Biegler. Just months
       before Biegler submitted its FDA application to market Stivax as P-Stim’s replacement
       and substantial equivalent, on October 22, 2015, Medicare published guidance that the P-
       Stim System was not a Medicare-covered item or service, and therefore, not reimbursable
       by Medicare. Nonetheless, Biegler began manufacturing Stivax and importing it through
       Solace Advancement for distribution throughout the United States by distributors such as
  Case 2:19-cv-05751-JMY Document 17 Filed 01/24/20 Page 2 of 5



Defendants, and doing so as Medicare reimbursable despite knowing Medicare clear
directive from October 2015 as to P-Stim. This conduct is ongoing.

        Discovery will focus on the breadth of the fraudulent scheme, Defendants’
knowledge of it, and the relationships between Biegler, Promedic, Solace Advancement
and the distribution network including Defendants. After filing the Amended Complaint
on February 6, 2020, Plaintiff intends to file a motion for a preliminary injunction
enjoining any further fraudulent marketing or representations that Stivax is Medicare
reimbursable. If Defendants contend Stivax is Medicare reimbursable in response to the
injunction motion, Plaintiff will request expedited discovery on the issues germane to the
injunction motion. During the Rule 26(f) Conference, Plaintiff inquired as to whether
Defendants would stipulate to the now indisputable fact that Stivax is not Medicare
reimbursable, Defendants would not agree. Further, Defendants disclosed that they no
longer sold Stivax during the Rule 26(f) Conference, Plaintiff inquired as to why
Defendants exited the market and the circumstances as to that exit, but Defendants’
counsel refused to respond stating instead that the Rule 26(f) Conference is not a
discovery call. Across the nation, Stivax continues to be represented as Medicare
reimbursable based on the fraudulent scheme executed by Defendants and others, the
injunction sought by Plaintiff will eliminate that continued threat of harm, and as Plaintiff
explained clearly during the Rule 26(f) Conference, we welcome a meet and confer about
the scope of discovery and contested issues once Defendants have reviewed the motion
for injunction.

                              Defendants’ Statement

        Defendants deny they previously engaged in fraudulent or negligent billing
practices, as alleged by Plaintiff in Counts I-IV of the Complaint (Doc. No. 1).

        Defendant Doc Solutions LLC (“Doc Solutions”) is a now defunct medical device
sales company that was based out of Bradenton, Florida, but last sold and shipped a
Stivax device in the Spring of 2019. Doc Solutions was wound down by the Summer of
2019. Doc Solutions historically sold different medical devices to health care providers
around the country, including a neurostimulator device called Stivax, which is
manufactured by a European-based company called Biegler. Biegler previously
contracted with a Michigan-based company, Solace Advancement (“Solace”), to
distribute the Stivax device in the United States, and Solace, in turn, contracted with Doc
Solutions, permitting Doc Solutions to sell the Stivax device to health care providers in
the United States. As part of their business relationship with Doc Solutions, Solace
provided advice and guidance to Doc Solutions regarding the design and use of the Stivax
device. Solace likewise enlisted the assistance of Dr. Tim Warren to provide expert
advice and guidance on appropriate coding regarding the Stivax device.

        With the above backdrop in mind, this case arises out of a dispute between Doc
Solutions and Plaintiff Neurosurgical Care LLC (“Neurosurgical”), a Pennsylvania-based
provider of neurosurgical and related services. In the past, and as a result of its
relationship with Solace, Doc Solutions sold Neurosurgical a number of Stivax devices.
As it did, Doc Solutions offered training to Neurosurgical on how to use the devices.

                                         2
     Case 2:19-cv-05751-JMY Document 17 Filed 01/24/20 Page 3 of 5



Doc Solutions likewise directed Neurosurgical to coding recommendations previously
prepared by Dr. Tim Warren, and, in doing so, Doc Solutions expressly relied upon Dr.
Warren’s expertise, as conveyed by Dr. Warren, Solace, and Solace’s owner, Jim
Carpenter. Thus, if billing codes used by Neurosurgical in connection with the Stivax
device were later determined to be erroneous or improper, such incorrect or improper use
was then unknown to Doc Solutions and Defendant Mark Kaiser, who both consistently
relied upon the recommendations of Dr. Warren, Solace, and Mr. Carpenter.

        Defendants anticipate that Plaintiff will file an Amended Complaint on or before
February 6, and must answer or otherwise move in response in accordance with Rule
15(a). Defendants reserve the right to assert defenses, counterclaims, or third-party
claims, as appropriate, and likewise reserve the opportunity to move to dismiss Plaintiff’s
claims. Defendants also anticipate filing a motion for summary judgment.

        With respect to Plaintiff’s stated intention to file a preliminary injunction motion
against Defendants, counsel for Doc Solutions and Mark Kaiser have promptly informed
Plaintiffs’ counsel that there is no basis for such a motion as to Defendants Doc Solutions
and Mark Kaiser. Specifically, Doc Solutions is no longer an operating business. Indeed,
Doc Solutions last sold and shipped a Stivax device in the Spring of 2019, and Doc
Solutions was wound down by the Summer of 2019. Furthermore, Mark Kaiser has
ceased all work related to the health care industry, i.e., he has not shut down Doc
Solutions only to open up shop through another entity in an ongoing shell game.

        We have offered to provide Plaintiff’s counsel with additional support proving the
truth of the above representations, should they desire it, in order to avoid unnecessary and
costly litigation over this issue. If Plaintiffs proceed with their planned motion for
preliminary injunction as to Defendants Doc Solutions and Mark Kaiser, this would be a
tremendous waste of time, money, and resources for Plaintiffs, Defendants, and, most
importantly, the Court. Indeed, such a motion would be incapable of remedying the non-
existent conduct of Defendants.

2.       Informal Disclosures

         Defendants served their Initial Disclosures on January 16, 2020, in compliance
with this Honorable Court’s January 2, 2020, Order for Rule 16 Conference. Plaintiff
served its Initial Disclosures on January 20, 2020. The parties have completed their
Initial Disclosures pursuant to Rule 26(a)(1).

3.       Formal Discovery

         The parties have discussed pre-Rule 16 conference discovery.

        Plaintiff will file an Amended Complaint on February 6, 2020, which will add
parties, facts, and claims. As outlined above, Plaintiff will also file a motion for a
preliminary injunction to stop any and all marketing of Stivax as Medicare reimbursable.
If Defendants oppose that motion, Plaintiff will seek expedited discovery issues relevant
to resolve that motion, including whether Stivax is reimbursable by Medicare.

                                         3
     Case 2:19-cv-05751-JMY Document 17 Filed 01/24/20 Page 4 of 5



        Otherwise, the parties will exchange Interrogatories, Requests for Production of
Documents and Requests for Admissions, if necessary. The parties may also serve
subpoenas upon third-parties. Subsequently, depositions will be scheduled. Other than
issues relevant to resolve Plaintiff’s motion for preliminary injunction as set forth above,
there is no need to conduct discovery in phases to prepare for the filing of dispositive
motions or for settlement discussions at this time. Should the parties determine that
limited discovery may aid in settlement negotiations once scheduling in this case is
determined, they will alert the Court.

        Consistent with the Court’s standing practice, 120 days from the date of the Rule
16 pretrial conference is sufficient to conduct fact discovery.

       The parties presently believe there will be limited electronic discovery in this
matter and agree to exchange agreed upon protocols prior to any production.

        The parties will discuss a protective order during the course of discovery related
to potential issues arising from federal privacy laws governing health information, and
other issues relating to business confidentiality concerns.

4.       Expert Witness Disclosures

        The parties have not yet determined whether or not expert witnesses will be
needed. The proposed deadline for Rule 26(a)(2) expert disclosures is 30 days after the
close of fact discovery, with rebuttal reports being due 15 days later, with expert
depositions (if any) to be taken within 30 days following the submission of the expert’s
report. All reports, if any, are to be disclosed simultaneously by the parties at 5:00 p.m.
ET on the due date.

5.       Early Settlement or Resolution

       The parties discussed alternative dispute resolution, and believe that an early
settlement conference before a U.S. Magistrate Judge, to be scheduled as soon as possible
at the Court’s convenience, would be beneficial. If an early settlement conference is
unsuccessful, subsequent alternative dispute resolution following discovery may be
beneficial.

6.       Magistrate Jurisdiction

        The parties have discussed consenting to proceed before a United States
Magistrate Judge. Outside the context of a settlement conference, as discussed above in
section 5, the parties are unwilling to consent to proceed before a U.S. Magistrate Judge.

7.       Trial Date

       The parties agree that this case should be ready for trial 45 days after the Court’s
decision on dispositive motions, to be scheduled at His Honor’s discretion. If the case
cannot be resolved on cross motions for summary judgment, and is to be tried, the parties


                                          4
            Case 2:19-cv-05751-JMY Document 17 Filed 01/24/20 Page 5 of 5



       respectfully request that a jury trial lasting eight trial days be scheduled before Your
       Honor, at a date set at Your Honor’s discretion at least 45 days after decisions on cross
       motions for summary judgment.

       8.       Other Matters

                N/A




SALTZ MONGELUZZI BARRETT &                         SAUL EWING ARNSTEIN & LEHR LLP
BENDESKY

By: /s/ Simon Paris                                By: /s/ Justin Danilewitz (with permission)
Simon Paris, Esquire                               Justin C. Danilewitz
Patrick Howard, Esquire                            PA Attorney ID 206034
Charles Kocher, Esquire                            Andrea P. Brockway
1650 Market Street, 52nd Floor                     PA Attorney ID 208901
Philadelphia, PA 19103                             Centre Square West, 38th Floor
                                                   1500 Market Street
Attorneys for Plaintiff                            Philadelphia, PA 19102
                                                   215-972-7114
Dated: January 24, 2020                            Justin.Danilewitz@saul.com
                                                   Andrea.Brockway@saul.com

                                                   Ben Curtis (Florida Atty. ID No. 118156)
                                                   Admitted pro hac vice
                                                   McDermott Will & Emery LLP
                                                   333 SE 2nd Avenue, Suite 4500
                                                   Miami, FL 33131-2184
                                                   (305) 329-4442
                                                   bcurtis@mwe.com

                                                   Attorneys for Defendants

                                                   Dated: January 24, 2020




                                               5
